Judgment of the County Court of Westchester county in an action to recover for personal injuries sustained through the negligence of the operator of a trolley car in which plaintiff was riding as a passenger, and order denying plaintiff’s motion to set aside the verdict on the ground of inadequacy, reversed on the facts and a new trial ordered, costs to appellant to abide the event, on the ground that the verdict is inadequate, unless within five days from service of a copy of the order herein respondent stipulate that the verdict be increased to $1,000 and that judgment, with costs, be entered thereon. If respondent so stipulate, the judgment so increased and the order are unanimously affirmed, with costs of the appeal to appellant. Lazansky, P. J., Kapper, Hagarty, Scudder and Davis, JJ., concur.